McMurray, Judge.
Our judgment in Patent Scaffolding Co. v. Etheridge, 141 Ga. App. 376 (233 SE2d 448), involving the question of whether or not a plaintiff as the widow of deceased could maintain an action in Georgia for wrongful death based upon strict liability under Code Ann. § 105-106 (Ga. L. 1968, pp. 1166, 1167), was necessarily controlled by our decision in Ford Motor Co. v. Carter, 141 Ga. App. 371, 373 (2) (233 SE2d 444). The Supreme Court in reviewing our decision has reversed both of these decisions. See Ford Motor Co. v. Carter, 239 Ga. 657, and Patent Scaffolding Co. v. Etheridge, 239 Ga. 665. Accordingly, our decision, supra, is vacated and the opinion of the Supreme Court in Ford Motor Co. v. Carter, supra, is substituted for our decision which requires that the judgment of the trial court be reversed.

Judgment reversed.


Shulman and Birdsong, JJ., concur.